Case 1:20-mj-00111-KMT Document 13 Filed 09/09/20 USDC Colorado Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO
                               Magistrate Judge Kathleen M. Tafoya

Criminal Action No. 20-mj-0111-KMT

UNITED STATES OF AMERICA,

        Plaintiff,

v.

ADRIAN CASTELLANOS,

        Defendant.


                                                  ORDER



        This matter is before the court on “Defendant’s Motion for Clarification Re: Trial” [Doc.

No. 12] filed September 1, 2020. The motion is GRANTED. The court’s order entered on

August 11, 2020 was incorrectly docketed to reflect a bench trial setting. [Doc. No. 10.] This

case is set for a jury trial, not a trial to the court.

        The court further clarifies that since a Motion to Suppress has been filed in this case,

[Doc. No. 11], the hearing on September 17, 2020 at 2:00 p.m. will be a full evidentiary hearing

on the Motion to Suppress.

        It is ORDERED

        In addition to the evidentiary hearing on September 17, 2020, the parties shall be

prepared to discuss and address speedy trial considerations in light of the ongoing COVID-19

pandemic, the inability to conduct a jury trial in Colorado Springs (see GO 2020-11) , the
Case 1:20-mj-00111-KMT Document 13 Filed 09/09/20 USDC Colorado Page 2 of 2




significant resources required to try a case in Denver utilizing two courtrooms, the jury selection

room and associated elevator consideration, as well as the significant delays that will be involved

with having a trial in Denver given the lack of trial availability for the last six months and

priorities of other felony criminal cases for use of the limited facilities moving forward. Parties

should anticipate the setting of a more realistic trial date in light of these factors.

        Dated September 9, 2020.




                                                    2
